Filed 1/30/14 In re Katherine B. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re KATHERINE B. et al., Persons                                   B245573
Coming Under the Juvenile Court Law.                                 (Los Angeles County
                                                                     Super. Ct. No. CK42727)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

PERCY B. et al.,

         Defendants and Appellants.



                   APPEALS from orders of the Superior Court of Los Angeles County, Amy
Pellman, Judge. Affirmed in part and reversed in part as to Percy B. (Father), reversed as
to D.F. (Mother) and remanded for further proceedings.
                   Edi M.O. Faal for Defendant and Appellant Percy B. (Father).
                   John E. Carlson and Nancy Nager for Defendant and Appellant D.F.
(Mother).
                   John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                   _______________________________


 
 


                                                                    INTRODUCTION
             In this appeal, a mother and father challenge the dependency court’s jurisdictional
orders as to one of their children. The dependency court found the father had sexually
abused his elder daughter (now 19) on numerous occasions from the age of nine forward.
In addition, when she was 12 years old, a 47-year-old family friend had sexually
molested her for a period of about 18 months. Thereafter, the court found, she
demonstrated severe emotional damage through conduct including highly sexualized
behavior, lying, defiance and further claims of sexual abuse, but her parents failed to
provide her with appropriate medical care and psychological treatment which placed her
at substantial risk of further harm. The mother claims the evidence does not support the
dependency court’s order as to her and she was deprived of due process. The father’s
challenge is limited to meritless attacks on his daughter’s credibility. We affirm as to the
sexual abuse count involving the father. However, we agree with the mother that the
dependency court’s creation of a new count as to both parents for failure to provide
appropriate medical care and treatment following the discovery of another perpetrator’s
sexual abuse of their daughter violated due process. Therefore, we reverse as to this
count (as to both parents) and remand for further proceedings.
                                        FACTUAL AND PROCEDURAL SUMMARY
             In August 2011, the Los Angeles County Department of Children and Family
Services (the Department) was notified Katherine B.-F. (16 years old at the time) was the
victim of sexual abuse by her adoptive father Percy B., and she and her two siblings,
Celine B.-F. (a 12-year-old girl) and D. B.-F. (a 15-year-old boy), were victims of general
neglect by both of their adoptive parents, Percy B. and D. F.1 According to the
Department’s detention report, in the past, Katherine had hinted to her writing program
mentor there was trouble at home but then had recently disclosed that her adoptive father
had been sexually abusing her for years, and she was in grave fear about the trouble her

                                                                                                                                                                               
1            The elder son (J. B.-F.) is now an adult. 
                                                                                     2 
 
 


disclosure would cause, especially with respect to her basketball scholarship. Her
adoptive father was reportedly “very involved in talented youth basketball scholarships.”
       The Department noted that allegations of general neglect and physical abuse had
been filed in May 2000 and were found to be substantiated. At that time, the family had
received court-ordered family reunification services, followed by family maintenance
services to include substance abuse treatment, parenting classes and counseling. As of
March 2002, both parents had completed and complied with all court orders, and D. F. (a
dentist) was acquitted of child endangerment charges in a criminal hearing. The children
had not participated in counseling as their parents “don’t[ ] believe in counselors and
don’t want them to talk about the family.”
       Regarding her recent disclosure of sexual abuse, Katherine said she was afraid to
tell her mother because there had been an incident several years before when she was
“dating” a 47-year-old man associated with her basketball program. The matter went to
court and Katherine’s mother was very angry with her. Katherine feared her mother
would blame her for these events as well and Katherine was “very afraid” to let her
know. She felt she could not go home.
       Katherine told the social worker that Percy B. had been coming into her room
routinely each night after she had gone to sleep from the time she was nine years old.
She said he would caress, touch and feel her body, including her legs, arms and thighs.
Most recently, a few nights before the interview, Katherine said Percy B. woke her by
placing his hand on the back of her thigh and digitally penetrating her three times. She
said he would also expose his penis to her on various occasions and would put it in her
face. Katherine said she would roll over or try to move him away. She said her sister
was asleep in the same bedroom but never woke up. Her mother and the rest of the
family would be asleep when Percy B. came into Katherine’s room so no one else
witnessed what Percy B. was doing. Sometimes, she said, she would go to the bathroom,
lock the door and try to sleep there to avoid the abuse because it had been happening for


                                             3 
 
 


years. She said her relationship with Percy B. was “normal during the day and different
at night.”
       In addition to her past 18-month “involvement” with the 47-year-old father of
another student athlete, Katherine told the social worker she had alleged a male classmate
at her school had sexually assaulted her. Initially, Katherine said, she had reported the
act was “mutual” (just as she described the sexual abuse by the 47-year-old) but said she
reported the classmate because he had wanted to have sex with her and she had refused
but then he had told other students at school that they did have sex and she got upset with
him telling people they had had sex. She said she wrote a letter to him and his family and
the principal to apologize for the sexual assault allegations. She said she was sexually
active and had had several partners.
       When Katherine’s mother D. F. was interviewed, she told the social worker she
did not believe her daughter because of her history of alleging sexual assault. D. F. said
she had adopted Katherine at the age of four and said Katherine had been drug-exposed
as an infant. She said Katherine had been displaying serious behavioral problems since
the beginning of her adolescence and typically isolated herself from D. F. and the rest of
the family and “like[d]” to lock herself in the bathroom. She said Katherine participated
in therapy for over a year but stopped when the family could no longer afford the
expense. D. F. said she was a dentist, and she was sued in 2000 for allegedly over-
sedating patients. She said she was acquitted but had considerable attorney fees to pay
and had to work long hours during the week.
       Percy B. could not be located and had reportedly left the family home.
       D. F. signed an affidavit indicating she released custody of her daughter pending
resolution of the allegations against Percy B., and Katherine was taken into protective
custody.
       In investigating the family’s prior involvement with the Department, the social
worker reported a May 2000 referral following D. F.’s arrest when she was charged with
14 counts of willful child cruelty for allegedly over-anesthetizing 50 children in her

                                             4 
 
 


dental practice. As a result, one child had suffered brain damage and another was
described as “near death.” At that time, D. F. was Celine B.-F.’s foster mother, and it
was alleged D. F. had physically abused her as well as two other children with the same
last name as D. F. The disposition of these referrals was “Inconclusive.” Later that
month, however, a referral involving the three older children (not including Celine B.-F.)
for neglect and physical abuse was found to be substantiated against both D. F. and Percy
B. In April 2008, another referral was generated relating to Katherine’s sexual abuse by
Alan Rudisill; there was “no disposition” as to that referral.
       In August 2011, the Department filed a Welfare and Institutions Code section 300
petition on Katherine’s behalf against Percy B. and D. F., alleging that Katherine had
suffered or was at substantial risk of suffering serious physical harm or illness within the
meaning of subdivision (b) of Welfare and Institutions Code section 300 (all further
undesignated statutory references are to the Welfare and Institutions Code) and had been
sexually abused or was at substantial risk of being sexually abused within the meaning of
subdivision (d) of section 300. At the detention hearing, the dependency court found
Katherine to be a minor described by subdivisions (b) and (d) of section 300 and found a
prima facie case for detaining her. The following day, Katherine was released to her
mother’s custody, on the condition that D. F. and Katherine would reside with
Katherine’s maternal aunt. Percy B. was granted monitored visitation with a monitor
other than D. F.
       As of September, the Department noted several concerns. Both Katherine and
Celine B.-F. had forensic examinations, and the exam results for Celine “revealed assault
related findings.” Katherine had been forced to attend Percy B.’s birthday party, she had
been told she could no longer attend the Write Girl mentoring program and Katherine
reported she was being pressured to retract her statements “so the family can go back to
normal.” D. F. did not believe Katherine, D. F. said she “fully supports [Percy B.] in all
way[s] necessary” and it appeared to the social worker that Katherine was being isolated
to force her to recant. When the social worker attempted to interview Celine regarding

                                              5 
 
 


sexual abuse, her affect changed from “animated” to “flat” and she became withdrawn.
She denied any sexual abuse. She dropped her head, lowered her voice and said, “no, my
sister is lying my dad would never do anything like that.”
       When the social worker showed D. F. the results of Celine’s examination, D. F.
said it was “impossible” and said she would get a second opinion. She said, “I don’t
believe that those were the results. I believe that the Police department is doing
something funny.” Based on these events and the fact Celine and D. were living at home
with Percy B., the Department obtained a removal order as to the younger two children in
addition to Katherine. In September, the Department filed another petition on behalf of
Celine and D. based on the same allegations plus an allegation under subdivision (j) of
section 300. Thereafter, Celine and D. B.-F. were released to D. F.’s custody on
condition that Percy B. move out of the family home.
       When the Department attempted to interview Percy B. and D. F., both indicated
they would contact the social worker after speaking with their respective attorneys, but
neither did. Further, D. F. would not allow the social worker to speak with Celine; D. B.-
F. “just want[ed] them to find [Percy B.] innocent so everyone can come back home.”
       Later, in a Last Minute Information for the Court report filed in November, the
Department advised the dependency court that Percy B. continued to refuse to answer
questions about the allegations in the petition but told the social worker Katherine had
previously made false allegations against a boy at school and the police considered filing
charges against her for being untruthful but said the case was dropped when she wrote
letters of apology to everyone involved. Percy B. said Katherine was “involved in a lot
of sexual activities including boys her age and the older man she was involved with.”
       Ultimately, the dependency court heard the matter over several days of testimony.
In its amended statement of decision, following a jurisdictional hearing that lasted over
15 days, with testimony from 11 witnesses, the dependency court found as follows:
       “Katherine testified multiple times over the course of the trial, on April 10 and 11
and June 6, 2012. At trial, she was 17 years old. Throughout the proceedings, Katherine

                                             6 
 
 


has been consistent in her testimony and in her reporting to the Department and to other
collaterals such as Dr. Kaser-Boyd, that [Percy B.] had been sexually abusing her since
she was nine years old. She stated that he would come into her room at night after
everyone was asleep and he would touch her. At various times he had touched her
vagina, buttocks, breasts, legs, inner thighs and private areas around her vagina and
buttocks. There were also times when he had put one or two fingers inside her vagina,
kissed her chest and outer thighs and exposed his penis to her. She said the touching
started when she was nine years old and continued until she was sixteen years old.
Although Katherine shared a bedroom and even a bunk bed during much of her childhood
with younger sibling C[.], she testified that she never saw C[.] wake up or stir during the
times [Percy B.] was in the room. Katherine also testified her dog slept in the room, but
it did not bark when [Percy B.] would come into her room at night.
       “Katherine described in great detail, even drawing a map, an incident in a hotel
room in San Francisco where [Percy B.] and older sibling J[.] were present. On that
occasion, she told the Court that [Percy B.] had molested her and then described how [he]
had made her change her pajama bottoms because they were wet from female bodily
fluids after he molested her. She remembered the kind of pajamas she was wearing, what
[Percy B.] said to her during and after the molestation, and other specific details.
Although she said C[.] was on the trip (staying in a different hotel with her teammates),
C[.] denied ever going on the trip. J[.] testified that he did not remember that San
Francisco trip and did not remember going to a hotel with just his sister and father.
However, the Court finds that J[.]’s testimony lacked credibility. J[.]’s demeanor while
testifying indicated he was either extremely nervous or just simply did not remember
basic information about his childhood. [D. F.] also denied the trip ever took place and
testified that the family never went to any out-of-town hotels without her. On this
subject, however, the Court gave more credibility to Katherine’s testimony because of her
ability to recall specific details and her demeanor while testifying about this event.


                                              7 
 
 


       “Katherine’s cousin, V[.] F[.], testified that she had stayed in the B[.]-F[.] home
during the years of the alleged abuse and often slept in the same room as Katherine (and
C[.]). She testified that she never heard, saw or woke up to find anything unusual
happening in the bedroom. V[.] F[.] testified that, unlike C[.], (who is a heavy sleeper)
she is a light sleeper. While the Court found her to be a credible witness, her testimony
did not outweigh Katherine’s testimony for the same reasons stated above. In addition,
Katherine’s testimony contained elements that did not appear made up or imagined and
remained consistent.
       “Katherine testified that she never told anyone about the abuse because she
thought that her entire life would come ‘crashing down’ and that she would not be able to
go to the same school, play basketball, and have a normal life. She stated that she
thought she could ‘deal with it’ until she left for college.
       “When questioned if she ever told her mother about the abuse, Katherine stated
that she never directly told her, but she did recall a conversation she had with mother one
morning when mother had been angry because Katherine was late getting up for school.
In response, Katherine muttered under her breath, ‘I wouldn’t have been late if you could
keep your husband out of my room every night.’ When mother responded by saying,
‘What?’ Katherine just told her, ‘Never mind.’
       “Katherine’s mother further testified that Katherine never told her about the abuse.
The court found her testimony credible on that issue.
       “Katherine testified that she never told her because she did not think her mother
would believe her because her mother had not been supportive of her after the ‘Rudisill’
incident. Katherine testified that she had been involved with a family friend, Alan
Rudisill, who was forty-seven years old . . . . This ‘relationship’ began when Katherine
[was only 12 years old and] continued for approximately eighteen months until it was
discovered. Katherine felt [D. F.] blamed her for what happened with Rudisill and that
[D. F.] continued to treat her differently because of it. Katherine testified that her
relationship with [D. F.] had already been strained, but after the Rudisill incident, it was

                                               8 
 
 


never the same. Katherine further acknowledged in interviews with the social worker
that she did continue to display sexualized behaviors and she felt that [D. F.] thought that
Katherine was a ‘whore.’
       “Although Alan Rudisill was sentenced to a significant term in prison, the
testimony illustrated that Katherine never received any meaningful sexual abuse or
trauma-based counseling.
       “When questioned about whether or not Katherine ever received any therapy for
the sexual abuse she suffered as a result of the Rudisill incident, [D. F.] testified that she
and [Percy B.] put Katherine in counseling for a few months although she was confused
as to whether the counselor was a psychologist or a psychiatrist.
       “The [social worker] reported that [D. F.] told her that she and [Percy B.] might
have stopped the therapy because of their finances, but at trial [D. F.] testified that after
two months of therapy, the therapist recommended Katherine attend group-type meetings
instead. [D. F. and Percy B.] then took Katherine to a faith-based program called, ‘Faith-
dome,’ for children with behavioral problems.
       “After only a few sessions, [Percy B.] found out that Katherine was texting a boy
and leaving during the sessions. In response, [D. F. and Percy B.] terminated Katherine
from the program and did not re-enroll her in any form of counseling. [D. F.] testified
that she and [Percy B.] thought that if Katherine needed to speak with someone she could
see a school counselor at [her private school], where she was starting the school year.
       “[D. F.] portrayed Katherine as an out of control teenager who constantly lied
about her comings and goings and sexual encounters. In response to these issues, [D. F.
and Percy B.] placed severe restrictions on Katherine and monitored her every move.
Katherine was not allowed to leave the house unless a family member accompanied her.
[D. F.] described that Katherine had been placed on this ‘lock down’ for the majority of
the summer before the sexual abuse allegations were uncovered. [D. F. and Percy B.]
contend that these harsh punishments were the reason and motivation behind Katherine
making these false allegations of sexual abuse against [Percy B.]. Throughout the case,

                                               9 
 
 


Katherine never mentioned anger or resentment for these alleged punishments, neither in
any of the interviews nor at trial.
       “Dr. Kaser-Boyd, a clinical and board-certified forensic psychologist specializing
in child abuse and in malingering/faking, was called to testify about her evaluation of
Katherine’s statements regarding [Percy B.]’s abuse and whether or not they were
credible.
       “She noted that Katherine’s description of the abuse was consistent with what was
often seen in situations of sexual abuse, i.e., the abuse occurring in the middle of the
night, when she was already in bed, and everyone else is sleeping; and the coping
mechanisms that children often employ during and after the abuse such as pretending to
be asleep as well as the denial and minimization of the abuse to try and pretend like it did
not happen.
       “Dr. Kaser-Boyd testified that severe nightmares and certain content of the
nightmares are often symptoms of abuse. [D. F.] testified that Katherine often had
nightmares and Katherine’s foster mother recently reported the same. The doctor stated
Katherine’s recurring nightmares of being immobilized are typically seen in people who
have been victimized and have felt powerless and immobile. Dr. Kaser-Boyd could not
pinpoint ‘who’ molested Katherine, but identified her as being a likely victim of abuse.
She also noted that Katherine’s report of her ‘relationship’ with Alan Rudisill was very
unusual and it raised the high suspicion that she had already been subjected to some
sexualization before the relationship began when she was twelve years old.
       “Dr. Kaser-Boyd conducted psychological testing on Katherine to determine if she
was likely exaggerating or lying about the incidents she was reporting. In her testimony,
Dr. Kaser-Boyd described Katherine’s elevated scales of childhood abuse as well as peer
insecurity and sexual discomfort, which are symptoms often seen in children who have
been molested. She explained that Katherine was not elevated on scales reflecting
unusual anger or acting out—behaviors that are seen in delinquents—symptoms that
would be important in determining whether Katherine would destroy a family to have her

                                             10 
 
 


own way. The doctor specified that these findings were consistent with both types of
molestation that Katherine had described—by Alan Rudisill and [Percy B.].
       “In her expert opinion, Dr. Kaser-Boy[]d testified that the results from the
evaluation supported: the history of abuse Katherine had described, that Katherine was
not exaggerating her report of [Percy B.]’s molestation, and that she displayed symptoms
that were consistent with her accounts of abuse.
       “Katherine described another earlier incident of being sexually assaulted by a boy
after a basketball game when she was about eleven years old. [D. F.] testified and [Percy
B.] put on numerous witnesses to testify about Katherine’s behavior problems, which
included lying, sexualized behavior and some drug use. There was also a significant
incident in high school where Katherine accused a boy of sexually assaulting her and was
apparently later threat[en]ed by the district attorney’s office with charges for making a
false accusation. She was told that the district attorney would not take action[] against
her if she promised to sign letters of apology to those involved. There were points during
her testimony where Katherine seemed to not understand basic questions. She appeared
hesitant and not confident compared to her earlier testimony, which was clear and
coherent.
       “Regarding her disclosure to her writing coach, Melissa Wong, Katherine testified
that she start[ed] gradually disclosing some things to Ms. Wong during their writing
sessions. Katherine stated:
       [‘]I began telling her things, like I couldn’t remember a time when someone
wasn’t hurting me. She would ask me questions and I guess I would answer them in a
way that would cause her to believe that something was going on at home, but I would
never tell her straight out what was going on. She would always ask[] me why I wouldn’t
answer these questions and I would tell her I am scared because I don’t—like I said, I
don’t want my life to fall apart. I don’t want to be kicked out of my home. . . . I never
specified that it was my dad, but I specified that it wasn’t the other people in the house.[’]


                                             11 
 
 


         “Katherine also testified that [Percy B.] would occasionally give her alcoholic
drinks at night and she described the type of drinks. She said that she did not feel drunk
but sometimes she felt funny. She stated that it did not happen regularly but more in the
summer. Her sister, C[.], denied that [D. F. and Percy B.] had any alcohol in the house.
[D. F.] testified that [she and Percy B.] sometimes drank wine at home. . . .
         “The evidence preponderates that [Percy B.] is the perpetrator of sexual abuse as
defined in section 300 subdivision (d) against his daughter, Katherine [B.-F.]. Although
Katherine also has a history of sexual abuse by an adult family friend, and other acting
out behaviors, which have included false allegations of sexual abuse and lying, these
behaviors and/or incidences do not negate Katherine’s consistent, detailed and reliable
testimony. Once Katherine started telling her story, she never wavered. She had no
obvious reason to lie or make up the abuse. While [D. F. and Percy B.] have posited the
theory that Katherine was angry about the restrictions they had placed on her at home,
there was insufficient evidence at trial for this Court to make any reasonable findings in
support of this theory. In fact, as her counsel points out, Katherine’s ‘acting out
behaviors’ have calmed down significantly since she has left the home, not the opposite.
She has done quite well in the foster home and recently was awarded honor rol[l] at her
already prestigious private school . . . .
         “As to whether or not [Percy B.] gave Katherine alcohol, the Department did not
meet its burden by a preponderance of the evidence. Even if the Court is to believe that
[Percy B.] gave Katherine alcohol while she was a minor, there was insufficient
testimony or evidence from the Department to support a finding that the alcohol, in and
of itself, posed a substantial risk to the child or was somehow connected to the sexual
abuse.
         “Thus, as to the petition filed on August 23, 2011, the Court dismisses B-2 and
finds true as amended B-1 and D-1 as follows:




                                              12 
 
 


       “The child, Katherine B[.]-F[.]’s father, P[.] B[.], sexually abused the child on
numerous occasions since the child was nine years old. On prior occasions, [Percy B.]
fondled and digitally penetrated the child’s vagina. [Percy B.] removed the child’s
clothes prior to fondling the child’s vagina and rubbed lotion on the child’s vagina. On
prior occasions, [Percy B.] kissed and fondled the child’s breasts. The sexual abuse by
[Percy B.] endangers the child’s physical health and safety and places the child at risk of
physical harm, damage, and sexual abuse.
       “In regard to the Department’s allegation that [D. F.] failed to protect, there was
insufficient evidence to prove [D. F.] knew or should have known that Katherine was
being molested.
       “However, the Court adds a b-3 count, consistent with Welfare and Institutions
Code section 348, finding the following:
       “300 b-3 as follows:
       “At or about age twelve, a family friend who was about age forty-seven, sexually
molested the child, Katherine B[.]-F[.], over the span of approximately eighteen months.
Since that time Katherine has exhibited severe emotional damage including, but not
limited to, numerous claims of sexual abuse, lying, defiance, and highly sexualized
behavior. Her parents, D[.] F[.] and P[.] B[.] have failed to provide her with the medical
[sic] appropriate care and psychological treatment placing her at risk of substantial future
harm and damage. . . .”
       The court expressly acknowledged it had “created” a new count.
       On October 10, the dependency court declared the children dependents, with D.
and Celine ordered placed with D. F. under the Department’s supervision, and Katherine
removed from her parents’ custody. Both parents were to be provided with reunification
and family maintenance services.




                                             13 
 
 


             Percy B. and D. F. appeal the dependency court’s orders relating to Katherine
only.2
                                                                        DISCUSSION
Percy B.’s Appeal
             Percy B. has not included a single citation to the record in his “summary of
relevant facts” in which he instead argues that Katherine lies, her testimony is “simply
unbelievable and incredible” and says there was no “credible” evidence of sexual abuse.
He says he “is a highly educated certified [f]inancial [p]lanner who did his undergraduate
and graduate studies at UCLA [so i]t is inconceivable” he would have acted as Katherine
described in her testimony; “[o]nly a fool will expose his crime in that manner.” The
dependency court’s orders are presumed correct, and it is the appellant’s burden to

                                                                                                                                                                               
 
2            By ignoring the findings and orders as to both Celine B.-F. and D. B.-F., Percy B.
and D. F. have waived any issues as to either of these two children. (Kim v. Sumitomo
Bank of California (1993) 17 Cal. App. 4th 974, 979.)

       Percy B. was permitted to return home as long as both he and D. F. participated in
court ordered programs. His contact with the children was to be monitored by D. F. or
another monitor. Katherine, D. and Celine were all to be provided with individual
counseling to address sexual abuse, with D. and Celine to be enrolled in therapy while
attending school out of state.
       We requested and obtained subsequent minute orders in this case and take judicial
notice of them. Pursuant to Evidence Code sections 452, subdivision (d), and 459,
subdivision (a), we take judicial notice of these orders. (In re C.C. (2009) 172
Cal. App. 4th 1481, 1487, fn. 3.)
       In April 2013, Katherine was declared a non-minor dependent and services for her
were terminated, with a further hearing set for October 9, 2013.
       Meanwhile, in September, the court terminated jurisdiction as to D. but retained
jurisdiction as to Celine, with services to continue.
       As of October 9, 2013, Katherine remained a dependent child, and remained in her
placement, with the Department ordered to provide the family with permanent placement
services, with a further hearing scheduled for April 2014.  

                                                                                    14 
 
 


demonstrate error by citing evidence supported by legal authority; if an appellant fails to
do so, he may be deemed to have abandoned his appeal. (In re Sade C. (1996) 13 Cal. 4th
952, 994; Cresse S. v. Superior Court (1996) 50 Cal. App. 4th 947, 955 [dismissal is
appropriate under such circumstances].)
       Not only has Percy B. failed to provide citations to the record supported by
citations to relevant legal authority, but he has completely ignored the evidence
supporting the dependency court’s conclusions as well as the applicable substantial
evidence standard of review. (In re James C. (2002) 104 Cal. App. 4th 470, 482; and see
generally People v. Elliott (2012) 53 Cal. 4th 535, 585 [“unless it describes facts or events
that are physically impossible or inherently improbable, the testimony of a single witness
is sufficient to support a conviction”].) The dependency court found Katherine credible
(see In re Ana C. (2012) 204 Cal. App. 4th 1317, 1329 [“impeachment is not
impossibility”]), and the social workers’ and expert witnesses’ testimony supported the
dependency court’s findings as well. (In re Tania S. (1992) 5 Cal. App. 4th 728, 733-734;
In re Luke M. (2003) 107 Cal. App. 4th 1412, 1427 [we defer to the trial court’s factual
assessments; we “review a cold record and, unlike a trial court, have no opportunity to
observe the appearance and demeanor of witnesses”].) A single ground suffices to
support the dependency court’s exercise of jurisdiction. (In re Alexis E. (2009) 171
Cal. App. 4th 438, 451; Randi R. v. Superior Court (1998) 64 Cal. App. 4th 67, 72.)
       It appears Percy B. purports to challenge not only the dependency court’s
determination he sexually abused Katherine, supporting jurisdiction under subdivision (d)
of section 300 (as the court did find, and we affirm), but also attacks the allegation he had
given her alcohol (a separate count the court did not sustain). Yet, Percy B. ignores the
additional count on which the dependency court based its jurisdiction as to Katherine—
the determination that both parents had failed to provide her with appropriate medical
care and psychological treatment which placed her at substantial risk of future harm. (§
300, subd. (b).) Notwithstanding Percy B.’s failure to address this count, we find (as D.
F. argues and as we explain in the context of her appeal) the dependency court’s creation

                                             15 
 
 


of this new count and exercise of jurisdiction on this basis violates due process, and
reversal is required as to this count only for both parents.
D. F.’s Appeal
             D. F. says the dependency court committed reversible error when it created and
sustained its own count that when Katherine was molested at the age of 12, D. F. “failed
to provide her with medical [sic] appropriate care and psychological treatment, placing
her at risk of substantial future harm and damage.” She says the variance between the
allegations alleged in the petition and the count created and sustained by the dependency
court was so substantial that it violates due process. In this respect, we must agree with
D. F.
             As D. F. notes, the “allowance of amendments to conform to proof rests largely in
the discretion of the trial court and its determination will not be disturbed on appeal
unless it clearly appears that such discretion has been abused.” (Trafton v. Youngblood
(1968) 69 Cal. 2d 17, 31.) “‘The discretion of a trial judge is not a whimsical,
uncontrolled power, but a legal discretion, which is subject to the limitations of legal
principles governing the subject of its action, and to reversal on appeal where no
reasonable basis for the action is shown.’” (Miyamoto v. Department of Motor Vehicles
(2009) 176 Cal. App. 4th 1210, 1218, citations and further internal quotation marks
omitted.)
             Section 348 entitled “Variance and Amendment of Pleadings” provides the
dependency court with authority to amend a dependency petition to conform to proof to
the same extent and with the same effect as in civil actions.3 Code of Civil Procedure
section 469 states as follows: “No variance between the allegation in the pleading and the

                                                                                                                                                                               
 
3            “The provisions of Chapter 8 (commencing with Section 469) of Title 6 of Part 2
of the Code of Civil Procedure relating to variance and amendment of pleadings in civil
actions shall apply to petitions and proceedings under this chapter, to the same extent and
with the same effect as if proceedings under this chapter were civil actions.” (§ 348.)
 
                                                                                    16 
 
 


proof is to be deemed material, unless it has actually misled the adverse party to his
prejudice in maintaining his action or defense on the merits.”
             In In re Andrew L. (2011) 192 Cal. App. 4th 683, the court held it was not
prejudicial error to conform the petition to proof by striking entirely a section 300,
subdivision (a), count, as well as the specific allegation of a diagnosis of a subdural
hematoma caused by trauma in the subdivision (b) count, when the remaining subdivision
(b) allegations that the child was at substantial risk of serious physical harm or illness
were proved. (Id. at pp. 689-690.) In In re David H. (2008) 165 Cal. App. 4th 1626, the
court held a petition under section 300, subdivision (a), that alleged the child had suffered
serious physical harm inflicted nonaccidentally by his mother could properly be amended
to conform to the proof presented at the hearing that the child faced a current substantial
risk of harm if returned to the mother’s custody.4 (Id. at pp. 1644-1645.)
             In In re Jessica C. (2001) 93 Cal. App. 4th 1027, 1041-1042, the court held it was
error for the dependency court to refuse to permit an amendment that modified the
description of the sexual abuse alleged by substituting the word “touching” for
“penetrating” the child’s vagina. (Id. at p. 1042.) Thus, in each of these decisions
endorsing a liberal rule for allowing amendments to conform to proof, the gravamen of
the dependency petition remained the same.
             In this case, however, the proposed amendment effected a fundamental change in
the harm to the child or the parental misconduct alleged. (Cf. In re Man J. (1983) 149
Cal. App. 3d 475, 481, 197 Cal. Rptr. 20 [“the juvenile court has discretion to permit
amendment of a juvenile court wardship petition to correct or make more specific the
factual allegations supportive of the offense charged when the very nature of the charge

                                                                                                                                                                               
4       Although ruling it would have been permissible on the record before it to amend
the petition to conform to the proof presented of a current risk of substantial harm to the
child, the court in In re David H., supra, 165 Cal. App. 4th 1626 held past infliction of
serious physical harm was sufficient to establish jurisdiction under section 300,
subdivision (a), whether or not there was also proof of a current risk of harm. (See In re
David H., supra, 165 Cal.App.4th at pp. 1641-1644.)
                                                                                    17 
 
 


remains unchanged”].) Indeed, in In re Jessica C., supra, 93 Cal. App. 4th 1027, the court
condemned as a due process violation the type of amendment to conform to proof not
unlike the amendment at issue here: “[S]uppose a petition only alleges, under
subdivision (d) of section 300, a variety of specific sexual acts perpetrated by a parent,
but the trial judge does not find these are true. The county then attempts to amend the
petition to allege serious emotional damage under subdivision (c) of section 300, based
on the idea that any child who would make such allegations, even if false, has obviously
been subject to emotional abuse. Such a tactic would be nothing more than a cheap way
to establish dependency without giving the parent adequate notice of dependency
jurisdiction under an emotional abuse theory.” (Id. at p. 1042, fn. 14.)
       In this case, rather than a “cheap tactic,” we understand the dependency court’s
action as a well-intentioned effort to protect Katherine and provide services for her and
her family. Nevertheless, in light of the court’s intention to proceed in the manner it did,
we must conclude that, at the very least, the evidentiary portion of the hearing should
have been reopened to allow (after an appropriate continuance) D. F. to present evidence
to refute the amended allegations. Significantly, in the Jessica C. and Andrew L. cases,
the Department made a motion to amend the petition, which did not occur in this case.
Moreover, unlike the insubstantial amendments permitted in the Andrew L. and Jessica
C. cases, it is impossible for us to reconcile the dependency court’s considerable and
dramatic change in the basis proffered for dependency jurisdiction with D. F.’s (and
Percy B.’s) fundamental right to notice and a fair opportunity to respond to the actual
grounds upon which the petition was sustained. (See In re Wilford J. (2005) 131
Cal. App. 4th 742, 751 [“a parent whose child may be found subject to the dependency
jurisdiction of the court enjoys a due process right to be informed of the nature of the
hearing, as well as the allegations upon which the deprivation of custody is predicated, in
order that he or she may make an informed decision whether to appear and contest the
allegations”]; In re Justice P. (2004) 123 Cal. App. 4th 181 [“[d]ue process requires that a
parent is entitled to notice that is reasonably calculated to apprise him or her of the

                                              18 
 
 


dependency proceedings and afford him or her an opportunity to object”]; In re C.P.
(1985) 165 Cal. App. 3d 270, 271 [due process requires that parents be afforded notice and
an opportunity to be heard at a jurisdiction hearing]; see generally Nickolas F. v. Superior
Court (2006) 144 Cal. App. 4th 92, 117-118 [juvenile court safeguarded parent’s rights to
procedural and substantive due process by providing him notice and an opportunity to be
heard, including the right to present evidence and to confront witnesses].)
       Although Katherine’s prior sexual abuse was discussed throughout these
proceedings, the petition as originally alleged identified D. F.’s failure to protect
Katherine in the context of Percy B.’s sexual abuse. Pursuant to the dependency court’s
findings and order, however, the court expressly found that D. F. did not have reason to
know of Percy B.’s sexual abuse of Katherine, but at the same time found jurisdiction
proper for D. F.’s failure to ensure that Katherine received the appropriate medical care
and psychological treatment at the time she (D. F.) learned of Katherine’s sexual abuse
by Alan Rudisill—years before. Consequently, D. F. had no notice evidence should be
presented concerning the nature and severity of the emotional damage Katherine was
suffering as a result of the abuse by Alan Rudisill, her own responsibility for the onset of
such damage and her responsibility for Katherine’s continued suffering because she
minimized and denied the seriousness of the emotional damage Rudisill’s sexual abuse
caused 12-year-old Katherine and refused to seek appropriate care for her. (See generally
In re Brison C. (2000) 81 Cal. App. 4th 1373, 1381-1382, [when a child is well-adjusted
except for a deep fear or dislike of one parent, the court lacks a basis for assuming
jurisdiction under § 300, subd. (c), even when parents have subjected the child to a
rancorous family law dispute]; In re Alexander K. (1993) 14 Cal. App. 4th 549, 557
[“[T]he parental conduct branch of subdivision (c) seeks to protect against abusive
behavior that results in severe emotional damage. We are not talking about run-of-the-
mill flaws in our parenting styles—we are talking about abusive, neglectful and/or
exploitive conduct toward a child which causes any of the serious symptoms identified in
the statute.”].)

                                              19 
 
 


       Not only was D. F. deprived of notice of the allegations upon which jurisdiction
was ultimately premised, but the dependency court based jurisdiction on subdivision (b)
of section 300, but described emotional damage and the failure to provide psychological
treatment. Section 300, subdivision (c), provides, in part, a child may be adjudged a
dependent child of the juvenile court if she “is suffering serious emotional damage, or is
at substantial risk of suffering serious emotional damage, evidenced by severe anxiety,
depression, withdrawal, or untoward aggressive behavior toward self or others, as a result
of the conduct of the parent or guardian . . . .” Meanwhile, subdivision (b) “means what
it says. Before courts and agencies can exert jurisdiction under section 300, subdivision
(b), there must be evidence indicating that the child is exposed to a substantial risk of
serious physical harm or illness.” (In re Rocco M. (1991) 1 Cal. App. 4th 814, italics
added.) “Neither section 300, subdivision (a) nor (b) provides for jurisdiction based on
‘emotional harm.’ Subdivisions (a) and (b) state that the court may adjudge a child a
dependent of the court if ‘[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm . . . .’” (In re Daisy H. (2011) 192 Cal. App. 4th
713, 717-718; original italics.)
       On the record before us the jurisdiction findings under section 300, subdivision
(b), must be reversed, and the disposition order removing Katherine from D. F.’s care and
custody vacated. (In re David M. (2005) 134 Cal. App. 4th 822, 833; In re Janet T. (2001)
93 Cal. App. 4th 377, 391.) Given the procedural posture, the record and the fact two
younger siblings remain, we decline D. F.’s request that we dismiss the dependency
proceedings at this point. Our conclusion that the amendment to conform to proof was
improper for lack of adequate notice does not mean the Department cannot try again or
that it may not be in Katherine’s best interests for her to be removed from D. F.’s custody
(See In re Janet T., supra, 93 Cal.App.4th at p. 392.) However, circumstances may have
arisen during the pendency of this appeal that could affect the dependency court’s
evaluation of any new petition filed by the Department. Accordingly, in any further


                                              20 
 
 


proceedings on remand the dependency court should give appropriate weight to
Katherine’s and the family’s current situation.


                                                                        DISPOSITION 


             The jurisdiction and disposition orders regarding Katherine are affirmed as they
relate to Percy B.’s sexual abuse of Katherine, and reversed as to D. F. and Percy B. on
the section 300, subdivision (b) count for failure to provide appropriate medical care and
psychological treatment for prior sexual abuse. The matter is remanded to the
dependency court for further proceedings not inconsistent with this opinion.




                                                                                                                        WOODS, Acting P. J.


We concur:




                          ZELON, J.




                          SEGAL, J.*




                                                                                                                                                                               
*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                                                                    21